DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Previous non-final office action has been vacated in favor of this non-final office action.  Snider (USPG 2017/0289093, hereinafter referred to as Snider) is now relied upon for dependent claims 32, 39, and 46. 

Applicant's arguments have been fully considered but they are not persuasive.  
Applicant essentially argues that the prior art on record fails to disclose: 1) predicting an urgency level as opposed to identifying a message label as urgent; and 2) predicting an urgency level as opposed to predicting the user’s actions.  At the outset, examiner notes that Winn teaches a method for predicting a user’s response action regarding a received message based on models (classifier 308) trained using the user’s past response action on messages (paragraphs 44-46, training phase).  After the training, the system can use the trained classifier to “identify current incoming data … and extract the features present in the current incoming data” to make prediction of the “user’s response based upon the current identified features” (paragraph 46).  The “identified features” are defined as “context and/or subject of the data, type of data, sender information, recipient name and/or list, urgency level, date and time information, location of the user when the data is received, and number of times the user has replied paragraph 44).  So, not only the “urgency level” (as in the case of an email message marked as “urgent” discussed in paragraph 70), but also other types of data associated with the incoming message can be used by the system to predict a user’s response action in order to prioritize the message for the user (paragraphs 82 and 93, “Based on an identified pattern of past user actions for this type of received incoming data item 1010-2, prediction system 800 determines that the user is likely to want to view this social network message in email form promptly.  Thus, the predicted action response 310 includes prioritizing this email message within user experience view 1000 associated with the social network message”).  Prioritization of messages indicates a determination of which message is more urgent or important relative to other messages.  This process is functionally equivalent to the claimed predicting “an urgency level”.  Furthermore, the claim recites “a classification model that predicts an urgency level for the electronic message using the identified pre-defined features contained within the electronic message”.  Therefore, the message marked “urgent” (as in the case of an email message marked as “urgent” discussed in paragraph 70) is considered a predefined feature contained within an email.  For the above reasons, examiner maintains the previous grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-34, 36-41, and 43-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winn et al. (USPG 2013/0159408, hereinafter referred to as Winn).

Regarding claims 30, 37, and 44, Winn discloses a computer-implemented method, a computer hardware system, a computer program product, comprising: 
receiving an electronic message directed to a user (figure 3, step 302 and/pr paragraph 44, receiving an incoming message); 
parsing the electronic message to identify pre-defined features contained within the electronic message (figure 3, steps 304-306 and/or paragraph 44, extracting features from the received message); and 
sending an electronic notification to the user (paragraphs 73-74; also see figures 8-9, send notification) includes an action response to be taken by the user (paragraph 72, “… suggest the predicted action response to the user”), wherein the electronic notification is generated based upon a classification of the electronic message using a classification model that predicts an urgency level (paragraphs 82 and 93; “… prediction system 800 determines that the user is likely to want to view this social network message in email form promptly. Thus, the predicted action response 310 includes prioritizing this email message within user experience view …”; “… notifier component 720 may also prioritize the email notification within list of other messages …”) for the electronic message using the identified pre-defined features contained within the electronic message (paragraphs 44, 70 and 72, “the prediction system 702 may automatically determine that a predicted action response for an email message marked as “urgent” is to generate a text message to notify the user of the urgent communication”; “the classifier 212 may predict the user’s response to the current incoming data”; paragraph 79, “urgent” or “emergency”; not only the “urgency level” (as in the case of an email message marked as “urgent” discussed in paragraph 70), but also other types of data associated with the incoming message (see paragraph 44 for other types of data) can be used by the system to predict a user’s response action in order to prioritize the message for the user), and the action response is mapped to the urgency level for the electronic message (paragraphs 70, “… a visual user experience in connection with a user notification for the prediction action response for an urgent email message for a particular user”; so action response is assigned or mapped to an “urgent email message”).  

Regarding claims 31, 33-34, 36, 38, 40-41, 43, 45, 47-48, Winn further disclose the method of claim 30, wherein performance of the action response is automatically initiated upon the electronic notification being received by the user (paragraph 72, “… suggest the predicted action response to the user and/or may automatically execute the predicted action”; also referring to paragraph 70); wherein 2Application No.: 16/190,128 the notification is separate from the electronic message (figures 12-13, “notification” is not the same as the received message); wherein the classification model is automatically updated based upon feedback received from the user after receipt of the electronic notification (figures 2-3, training the classifier based on user data and action; refer to paragraphs 34-43); and wherein the feedback is to the action response (figure 2, user data and action 204 is the user’s action in response the notification).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32, 39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Snider (USPG 2017/0289093, hereinafter referred to as Snider).

Regarding claims 32, 39, and 46, Winn fails to explicitly disclose, however, Snider teaches wherein the notification identifies a specific timeframe by which the action response is to be taken (figure 9 and/or paragraphs 53-55, “initializing an alert timer to a value ... equal to a deadline found in the message” and “displaying … values of advancing alert timers”).
Since Winn and Snider are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of setting alert time for the user to respond.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).



s 35, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Bonham (USPG 2019/0036863, hereinafter referred to as Bonham).

Regarding claims 35, 42, and 49, Winn fails to explicitly disclose, however, Bonham teaches wherein the feedback includes a modification to the urgency level predicted by the classification model (paragraphs 108-109, modification of message priority).  
Since Winn and Bonham are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of allowing user to modify message priority.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karuppasamy (USPG 2017/0034103) teaches a method for dynamically prioritizing electronic messages in an electronic device.  Hewitt et al. (USPG 2020/0092245) teach a method for provoking and maintaining user attention for urgent messages by actively monitoring user activity and biometrics.  Mei (USPG 2020/0314797) teaches a notification message processing method.  Goenka et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656